PD-0029-15
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                Transmitted 1/6/2015 9:45:27 PM
                                                                 Accepted 1/14/2015 4:33:56 PM
                                                                                   ABEL ACOSTA
                             NO. _____________                                             CLERK



                               IN THE
                     COURT OF CRIMINAL APPEALS
                             OF TEXAS

                                ________________

                      LUIS RUBEN ISLASMARTINEZ,
                                         Appellant/Petitioner

                                      VS.

                      THE STATE OF TEXAS,
                                         Appellee/Respondent
   _____________________________________________________________

APPELLANT’S MOTION TO EXTEND THE TIME FOR FILING PETITION
                  FOR DISCRETIONARY REVIEW
  _____________________________________________________________

  Seeking discretionary review of a decision of the Court of Appeals for the
       Fifth District of Texas at Dallas in Appeal No. 05-13-00953-CR


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES NOW the Appellant/Petitioner and files this Motion to Extend the

Time for Filing a Petition for Discretionary Review in the above-referenced case,

and would show the following:




                                       1
                                         I.

      On June 6, 2013, the Appellant was convicted of aggravated sexual assault

of a child younger than 14 years of age in Cause No. F13-00162-L in the Criminal

District Court No. 5 of Dallas County, Texas, and sentenced to confinement for

eight (8) years in TDCJ-ID.

                                      II.

      The Appellant timely filed notice of appeal, and the appeal was styled Luis

Ruben Islas Martinez v. The State of Texas, Appeal No. 05-13-00953-CR, in the

Dallas Court of Appeals. The Dallas Court of Appeals issued an opinion modifying

the judgment and affirming the conviction on December 9, 2014. No motion for

rehearing was filed.

                                      III.

      The current deadline for filing a Petition for Discretionary Review is

Thursday, January 8, 2015. See TEX. R. APP. P. 68.2(a). The Appellant requests a

30-day extension of time to file the Petition for Discretionary Review until

Monday, February 9, 2015. See TEX. R. APP. P. 4.1(a).

                                      IV.

      No prior extensions have been granted to the Appellant in this case.




                                         2
                                        V.

      The Appellant would show that a reasonable explanation exists for this

requested extension of time:

      (1) In the past 30 days, the undersigned attorney has completed work on the

following appeal briefs:

      1. Valentin Carus v. The State of Texas, Appeal No. 05-14-00272-CR,
      prepared and then filed appellant’s brief in the Dallas Court of Appeals on
      December 8, 2014.

      2. Cristal Paullett Richardson v. The State of Texas, Appeal No. 05-14-
      00523-CR, prepared and then filed appellant’s brief in the Dallas Court of
      Appeals on December 17, 2014.

      3. Miguel Gonzalez, Jr. v. The State of Texas, Appeal No. 05-14-00888-CR,
      prepared and then filed appellant’s brief in the Dallas Court of Appeals on
      December 31, 2014.

      (2) Moreover, the undersigned attorney, who was appointed to represent the

Appellant on his direct appeal and for the Petition for Discretionary Review, just

recently accepted an offer to return to work as the chief of the appellate division in

the Dallas County District Attorney’s office. Another attorney, the Honorable

Larry Mitchell, is being appointed to represent the Appellant in the filing of the

Petition for Discretionary Review. Of course, new counsel will need adequate time

to familiarize himself with the appellate record and the issues in the appeal.




                                          3
        WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully

requests that the time for filing his Petition for Discretionary Review in this case

be extended to Monday, February 9, 2015.

                                        Respectfully submitted,


                                        /s/ Lori L. Ordiway
                                        LORI L. ORDIWAY
                                        State Bar No. 12327300
                                        P.O. Box 793991
                                        Dallas, Texas 75379
                                        Telephone: (972) 701-0155
                                        Facsimile: (972) 701-0151
                                        E-mail:      lori.ordiway@att.net

                                        ATTORNEY FOR THE APPELLANT
                          CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of this

motion is being served on the 6th day of January, 2015, via the service function in

eFile Texas, on: (1) the attorneys for the State of Texas, Patricia Poppoff Noble,

Assistant District Attorney, Dallas County District Attorney’s Office, to

pnoble@dallascounty.org,       and     the       State   Prosecuting   Attorney,    to

information@spa.texas.gov, and (2) Larry Mitchell to judge.mitchell@gmail.com.


                                        /s/ Lori L. Ordiway
                                        LORI L. ORDIWAY

13-25



                                             4